      Case: 3:19-cv-00300-WHR Doc #: 28 Filed: 09/21/21 Page: 1 of 4 PAGEID #: 113




                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION (DAYTON)

 JESSICA HINTON, et al.,                                  Case No.: 3:19-cv-00300-WHR-EPD

          Plaintiffs,                                     Judge Walter H. Rice

 v.                                                       Magistrate Judge Elizabeth Preston
                                                          Deavers
 BIG LIMO, INC.,

          Defendant.

                                             FINAL CONSENT JUDGMENT

          COME NOW, plaintiff EVA PEPAJ ("Plaintiff') and defendant BIG LIMO, INC. ("BIG

LIMO" or "Defendant") by and through their respective undersigned counsel, and hereby respectfully

petition the Court for entry of this Final Consent Judgment and would show unto the Court as follows:

          1.        This is an action brought pursuant to 25 U.S.C. § 1125 (Count III) and various

state claims (Counts I-II) relating to an advertisement published by Defendant depicting the images

of Plaintiff. This advertisement was published on Defendant's Facebook account on April 23, 2018.

          2.        Plaintiff alleged in the Complaint that Defendant used her images without consent or

remuneration, and that the advertisements depicted Plaintiff in a manner that implied they were

promoting the Defendant' s gentlemen's club, worked thereat, or were otherwise associated,

affiliated, or connected with same.

               3.      At the time of Defendant's alleged violations of 25 U.S.C. § 1125 pertaining

      to each Plaintiff set forth above, Defendant was insured by insurance Policy Numbers

      00079951 -0 and 00060843-1 issued by AIX Insurance Company ("AIX") with the named

      insured as BIG LIMO.
    Case: 3:19-cv-00300-WHR Doc #: 28 Filed: 09/21/21 Page: 2 of 4 PAGEID #: 114
4




           4.      Defendants has tendered a request for defense and indemnification to AIX

    pursuant to the above-referenced policy.

           5.      AIX has denied coverage, refused to defend, to advance defense costs, to

    indemnify, or to consider settlement of the claims brought against Defendant in this action.

           6.      Plaintiff and Defendant have therefore entered into a settlement agreement

    pursuant to which their answer notwithstanding, Defendant consents to entry of the following

    judgment for the purpose of compromising disputed claims: a judgment in the amount of

    FIFTY THOUSAND DOLLARS ($50,000.00) (hereinafter, the "Stipulated Judgment").

            7.     The amount of the Stipulated Judgment is reasonable in light of what a jury

    might reasonably award in compensation attributable to Defendant's alleged conduct coupled

    with the amount of attorneys' fees and costs a Court may reasonably award pursuant to 25

    U.S.C. § 1125 in the event Plaintiffs prevails at trial.

            8.      Further, as part of the parties' settlement, Defendant has agreed that once the

    Stipulated Judgment is entered herein, Defendant will assign to Plaintiffs all of its rights,

    claims, and causes of action against AIX SPECIALTY INSURANCE COMPANY ("AIX")

    and its agents, brokers, employees, officers and all other persons or entities to or arising out

    of (i) any applicable insurance policy or policies; (ii) the claims made by Plaintiffs' against

    Defendant herein; and, (iii) any other assignment entered into by and between Plaintiffs and

    Defendant (the "Assigned Claims").

            9.      In consideration for these assignments, and effective after such assignments

    have been delivered to Plaintiffs, Plaintiffs agree to not take any action of any kind to assign,

    document, record, registered as a lien, or collect against Defendant, the Stipulated Judgment;

    save and except for Defendant's assets consisting of any and all right, title and interest in the

                                                       2
     Case: 3:19-cv-00300-WHR Doc #: 28 Filed: 09/21/21 Page: 3 of 4 PAGEID #: 115
..


     AIX policy together with all of their respective rights, claims, and causes of action in the

     Assigned Claims (the "BIG LIMO Covenant").

            10.     Plaintiff will thereafter dismiss all claims she has asserted in this suit, with

     prejudice.

            11.     The Parties settlement is reasonable.

            12.     The Stipulated Judgment will be the complete and final judgment addressing

     all claims Plaintiff has asserted in this lawsuit against Defendant.

             13.    This Judgment and the agreements and documents referred to herein contain

     the entire agreement and understanding among the Parties with respect to the subject matter

     hereof and supersede all prior agreements and understandings, whether written or oral. The

     Parties are not relying, nor shall in any way rely, upon any oral or written agreements,

     representations, warranties, statements, promises, or understandings not specifically set forth

     in this Agreement, and waive any right to assert or claim that they were induced to enter into

     this Agreement by any representation, promise, statement or warranty which is not expressly

     set forth in this agreement.

             14.    Nothing in this Agreement shall be construed as giving any person, firm,

     corporation or other entity, including AIX, other than the signatory parties hereto, and their

     respective successors and permitted assigns, any right, defense, remedy or claim under or in

     respect to this Agreement or any provision hereof.

             15.    For all purposes of this Agreement, time is of the essence.

             16.    The Parties acknowledge and agree that all parties and their counsel

     participated in negotiating and drafting this Agreement, no rule of construction shall apply

     to this Agreement which construes any language, whether ambiguous, unclear otherwise, in

                                                       3
Case: 3:19-cv-00300-WHR Doc #: 28 Filed: 09/21/21 Page: 4 of 4 PAGEID #: 116




favor of, or against, any party by reason of the party's role in drafting this Agreement.

       17.      The motion for entry of judgment is well taken and should be GRANTED.

IT IS THEREFORE ORDERED THAT:

       A. Judgment is entered in this action in favor of Plaintiffs and against Defendant for

all claims they have alleged in the Complaint, in the amount of FIFTY THOUSAND

DOLLARS ($50,000.00), plus post-judgment interest beginning on the date this judgment

is entered until final payment.

       B. Plaintiff shall not assign or, upon the BIG LIMO Covenant becoming effective,

execute, or otherwise attempt in any manner to collect on the Stipulated Judgment except as

to Defendant's assets consisting of any and all right, title and interest in the AIX Policy

together with all of their respective rights, claims, and causes of action in the Assigned

Claims.

       C.    Upon the assignment of the Assigned Claims to Plaintiff by Defendant, the BIG

LIMO Covenant shall become effective.

       D. Within ten (I 0) days after the BIG LIMO Covenant becomes effective, Plaintiff

shall file a Notice of Dismissal, dismissing all claims against Defendant with prejudice.

       E.    The Court will continue to retain jurisdiction over this matter.




                                        HON. JUDGE WALTER H. RICE, U.S.D.J.




                                                  4
